—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered May 5, 1999, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 8 years, unanimously modified, on the law and as a matter of discretion in the interest of justice, so as to reduce the sentence to 7 years, and otherwise affirmed.
Defendant’s claim that the sentencing court improperly delegated its duty to exercise sentencing discretion to another Justice is unpreserved for appellate review (see, People v Samms, 95 NY2d 52, 58). However, in the interest of judicial economy, we note the impropriety of a procedure that mandates deferral by the sentencing court to a Justice before whom the case had been pending prior to the plea (see, People v Farrar, 52 NY2d 302, 305). Accordingly, defendant’s sentence should be reduced from the 8 years offered by the sentencing court “on behalf of’ the other Justice to the 7 years offered earlier by the sentencing court and improperly made contingent upon the other Justice’s consent.
Defendant did not establish good cause for assignment of new counsel at sentencing (see, People v Sides, 75 NY2d 822). Concur — Williams, J. P., Ellerin, Lerner, Saxe and Buckley, JJ.